DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (corresponding to claims 1-16) and Species I (corresponding to Figs. 1-8) in the reply filed on February 1, 2021 is acknowledged.  In response to Applicant’s election, claims 1-25 are pending in this application with claims 17-25 being withdrawn from consideration.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  As a courtesy, Examiner has considered the following references listed in the specification and they have been cited on form PTO-892:
U.S. Patent Application Publication No. 2013/0132038 listed in [0040]
U.S. Patent Nos. 8,423,426; 8,639,585; 9,269,102; and 9,454,780 list in [0043].
Examiner notes that only a machine translation of the abstract of Japanese Patent Application Publication No. JP201718235A (Nakada) was provided by Applicant on December 4, 2019.  As a courtesy, a machine translation of the remainder of the specification of this reference is attached to this communication as non-patent literature.
Drawings
The drawings were received on August 9, 2019.  These drawings are unacceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the exterior surface having a laser-etched graphic and/or text” must be shown or the features canceled from the claims.  No new matter should be entered.  Examiner notes that although there may be laser-etching on the exterior surface in Fig. 10, Applicant’s claims are drawn to the elected species of Figs. 1-8.
The drawings are further objected to because reference character “16” is directed to “lace eyelets” and “a series of eyelets” as described in [0028]; however, in Fig. 1, reference character “16” appears to be used to indicate a line on the surface of the shoe.  Appropriate correction is required. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 
“outsole 126” as described in at least [0030] and [0034]; and
“molding machine 44” as described in [0039].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Specification
The disclosure is objected to because of the following informalities:
In [0033], the acronym “UV” should instead read “ultraviolet (UV)” if that is the intended acronym meaning (this is important since applicant may be their own lexicographer);
In [0035], the phrase “(second) fore-aft horizontal length L1” appears to be a typo and should instead read “(second) fore-aft horizontal length L2”;
In [0038], the term “outsole 114” should instead read “outsole 214” as it appears to be referring to the embodiment of Fig. 9; and
In [0038], the term “outsole’s 114” should instead read “outsole’s 314” as it appears to be referring to the embodiment of Fig. 10.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “wherein the polymeric shield includes an elongated cup-shaped main body” in lines 1-2.  It is unclear what constitutes an elongated cup-shape as cups can come in various shapes and sizes.  Furthermore, the specification does not further define this description.  Therefore, the metes and bounds of the claim are rendered indefinite.  For the 
Claims 8-10 are rejected for being dependent on rejected claim 7 as described above.
Claim 12 recites the limitation "the abrasion-resistant copolymer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  As a result, it is unclear if the limitation is meant to further limit the “abrasion-resistant flexible polymer material” introduced in claim 1, or if the limitation is simply a typographical error meant to recite the same “abrasion-resistant flexible polymer material” from claim 1.  If the limitation is meant to recite the “abrasion-resistant flexible polymer material” introduced in claim 1, the limitation should be amended to agree with the previously introduced term.  For purposes of examination, the claim will be interpreted as “wherein the abrasion-resistant flexible polymer material of the polymeric shield is an abrasion-resistant copolymer that includes a thermoplastic polyurethane (TPU).”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,747,303 to Abrahams (hereinafter, “Abrahams”).
claim 1, Abrahams teaches an article of footwear for a foot of a user (Fig. 1), the article of footwear comprising: an upper (10) configured to attach to the foot of the user (the upper (10) of Abrahams is capable of being worn about and attached to a foot of a wearer); a sole structure (See annotated Fig. 3 below; sole attached to upper (10)) attached to the upper (10) and configured to support thereon the foot of the user (the sole of Abrahams is capable of supporting a foot of the wearer); and a polymeric shield (Figs. 2a & 3a; toe protector may be made from polymeric materials; Col. 3, lines 23-26) extending across and projecting from outward-facing portions of the upper and the sole structure (Fig. 3; toe protector is applied to and covers front portion of shoe; Col. 3, lines 11-15), the polymeric shield (Figs. 2a & 3a; toe protector) including an abrasion-resistant flexible polymer material (Col. 3, lines 23-26; disclosed polymeric materials of Abrahams (e.g., rubber) can resist abrasion and are flexible).
Regarding claim 2, Abrahams teaches wherein the upper (10) includes a forefoot region with a toe box (See annotated Fig. 3 below; front portion of the shoe of Abrahams), the polymeric shield extending across and covering the toe box (Fig. 3; toe protector is applied to and covers front portion of shoe; Col. 3, lines 11-15).

    PNG
    media_image1.png
    397
    762
    media_image1.png
    Greyscale

Annotated Fig. 3 of Abrahams
claim 3, Abrahams teaches wherein the upper (10) further includes a midfoot region adjoining the forefoot region (See annotated Fig. 3 above; portion of upper (10) rearward of front portion), the midfoot and forefoot regions having a vamp (See annotated Fig. 3 above; vamp formed on midfoot and forefoot regions extending rearward of toe box), the polymeric shield further extending across and covering a forward portion of the vamp (See annotated Fig. 3 above; toe protector of Abrahams covers a forward portion of the vamp).
Regarding claim 4, Abrahams teaches wherein the sole structure (See annotated Fig. 3 above; sole attached to upper (10)) includes a sole sidewall defining an outer perimeter of the sole (See annotated Fig. 3 above; sole sidewall), the polymeric shield further extending across and covering a forward portion of the sole sidewall (Fig. 3; toe protector covers front portion of sole sidewall; Col. 3, lines 18-22).
Regarding claim 5, Abrahams teaches wherein the sole structure (See annotated Fig. 3 above; sole attached to upper (10)) further includes a ground-engaging outsole with a ground-facing surface (See annotated Fig. 3 above; bottom surface of sole), the polymeric shield further extending across and covering a forward portion of the ground-facing surface of the outsole (Fig. 3; portion (16) of toe protector covers forward portion of bottom surface of sole).
Regarding claim 6, Abrahams teaches wherein the polymeric shield is a single-piece, unitary structure (Figs. 3a & 2a; toe protector is a single piece).
Regarding claim 7, Abrahams teaches wherein the polymeric shield (Fig. 3a) includes an elongated cup-shaped main body (toe portion (17) of toe protector) and first and second arcuate flanges projecting from opposing first and second lateral sides, respectively, of the main body (See annotated Fig. 3a below; toe portion (17) tapers toward rearward edge in a double arcuate form on either lateral side; Col. 2, lines 46-50).

    PNG
    media_image2.png
    439
    478
    media_image2.png
    Greyscale

Annotated Fig. 3a of Abrahams
Regarding claim 11, Abrahams teaches wherein the polymeric shield (Fig. 3; toe protector) is attached to the sole structure and the upper via stitches, fasteners, an adhesive, and/or a weld (toe protector of Abrahams is applied to front of shoe via adhesive; Col. 3, lines 29-31 and 36-38).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,747,303 to Abrahams (hereinafter, “Abrahams”) in view of Japanese Patent Application Publication No. JP2017018235A to Nakada (hereinafter, “Nakada”).
claim 8, Abrahams teaches the limitations of claims 1, 6, and 7 as previously discussed above.  That said, Abrahams does not explicitly teach wherein the first arcuate flange has a first length and a first height, and the second arcuate flange has a second length and a second height less than the first length and first height, respectively.
However, in a related footwear art, Nakada is directed to a shoe having a toe protection member positioned on the toe portion of the shoe (Abstract; Fig. 5).  The toe protection member of Nakada is asymmetrical and has lateral flanges extending from a main body (Figs. 6a-c).
Specifically, Nakada teaches wherein the first arcuate flange has a first length and a first height (Annotated Figs. 6a &6b below; “L1” and “H1”, respectively), and the second arcuate flange has a second length and a second height (Annotated Figs. 6a &6b below; “L2” and “H2”, respectively) less than the first length and first height, respectively (“L2” and “H2” are less than “L1” and “H1”; comparison between “H1” and “H2” also apparent from Fig. 5 of Nakada).
It would have been obvious for one of ordinary skill in the art at the time of filing to modify the lateral arcuate flanges of Abrahams to instead have the asymmetrical proportions of the lateral flanges of Nakada.  One of ordinary skill in the art at the time of filing would have been motivated to modify the lateral arcuate flanges of Abrahams to have the asymmetrical proportions of Nakada in order to allow for the toe protector to better conform to the natural, asymmetrical shape of a user’s foot which has different dimensions on lateral and medial sides.

    PNG
    media_image3.png
    361
    945
    media_image3.png
    Greyscale
  
Annotated Figs. 6a (left) and 6b (right) of Nakada
claim 9, Nakada further teaches wherein the first arcuate flange has a first depth (Annotated Figs. 6a above; “D1”) and the second arcuate flange has a second depth (Annotated Figs. 6a above; “D2”) less than the first depth (“D2” is less than “D1”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,747,303 to Abrahams (hereinafter, “Abrahams”) in view of U.S. Patent No. 2,007,728 to Ranauro (hereinafter, “Ranauro”).
Regarding claim 10, Abrahams teaches the limitations of claims 1, 6, and 7 as previously discussed above including that of the shield being polymeric.  That said, Abrahams does not teach wherein the polymeric shield further includes a U-shaped flange projecting from an arched edge common to the main body and the first and second arcuate flanges.
However, in a related footwear art, Ranauro is directed to a toe protector for a shoe having a main body and side walls, i.e., lateral flanges (Figs. 1-4).  The toe protector of Ranauro is a single piece and is configured to conform and attach to a front portion of the shoe upper and a forward end portion of the sole (Col. 1, lines 35-41).  More specifically, Ranauro teaches wherein the shield (Fig. 1; toe protector) further includes a U-shaped flange (Fig. 2; U-shaped flange (5)) projecting from an arched edge common to the main body and the first and second arcuate flanges (Fig. 2; flange (5) extends under sole of shoe from edge shared by main body and side walls).
It would have been obvious for one of ordinary skill in the art at the time of filing to modify the bottom surface of the toe protector of Abrahams to instead have the U-shaped flange as disclosed by Ranauro.  One of ordinary skill in the art at the time of filing would have been motivated to modify the bottom surface of the toe protector of Abrahams to instead have the U-Shaped flange as disclosed by Ranauro in order to expose a greater portion of the ground-contacting surface of the shoe outsole to improve traction and stability for the wearer while walking or running.
Claims 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,747,303 to Abrahams (hereinafter, “Abrahams”) in view of U.S. Patent Application Publication No. 2003/0182820 to Fuerst et al. (hereinafter, “Fuerst”).
Regarding claim 12, Abrahams teaches the limitations of claim 1 including that of a polymeric shield.  That said, Abrahams does not teach wherein the abrasion-resistant copolymer of the polymeric shield includes a thermoplastic polyurethane (TPU) material.
However, in a related footwear art, Fuerst is directed to an article of footwear (Abstract; Figs. 1 & 4) having an outsole (20) and upper.  The outsole (20) includes a polymeric toe cap (30) configured to cover a front and top portion of the forefoot.  More specifically, Fuerst teaches wherein the abrasion-resistant copolymer of the polymeric shield (30) includes a thermoplastic polyurethane (TPU) material (Fuerst discloses the toe cap (30) may include thermoplastic polyurethane (TPU) which is a copolymer capable of providing abrasion resistance; [0064]).
It would have been obvious for one of ordinary skill in the art at the time of filing to modify the polymeric shield of Abrahams to be formed from the thermoplastic polyurethane material disclosed by Fuerst.  One of ordinary skill in the art at the time of filing would have been motivated to modify the polymeric shield of Abrahams to be formed from the thermoplastic polyurethane of material disclosed by Fuerst in order to provide additional protection to the toe portion of the shoe and to help prevent the shield on the toe portion from cracking (See Fuerst, [0064]).
Regarding claim 13, Abrahams teaches wherein the sole structure includes a sole sidewall defining an outer perimeter of the sole (See annotated Fig. 3 of Abrahams above; sole attached to upper (10) and having sole sidewall).  That said, Abrahams does not explicitly teach the sole sidewall including a first polymeric material with a first abrasion rate, the abrasion-resistant flexible polymer material of the polymeric shield including a second polymeric material having a second abrasion rate less than the first abrasion rate.
the sole sidewall including a first polymeric material with a first abrasion rate (outsole (20) having sidewall is formed of rubber; [0035]), the abrasion-resistant flexible polymer material of the polymeric shield (toe cap (30)) including a second polymeric material (toe cap (30) can be formed from thermoplastic polyurethane; [0064]) having a second abrasion rate less than the first abrasion rate (thermoplastic polyurethane (TPU) has an abrasion rate less than that of rubber, i.e., TPU is more abrasion-resistant than rubber; See page 2 of non-patent literature “Thermoplastic polyurethane (TPU) material properties & applications” attached to this correspondence; Examiner further notes that the comparative example of a sole made from rubber and a toe shield made from TPU is provided by Applicant in [0034] of the specification of the application as originally filed).
It would have been obvious for one of ordinary skill in the art at the time of filing to use a more abrasion-resistant material as disclosed by Fuerst for the protective toe cap (i.e., the polymeric shield) of Abrahams than on the sole sidewall structure of the shoe of Abrahams.  One of ordinary skill in the art at the time of filing would have been motivated to use a more abrasion-resistant material on the protective toe cap in order to provide additional protection to the toe portion of the shoe which experiences increased wear compared to other portions of the outsole during high movement activities. 
Regarding claim 14, Abrahams teaches wherein the upper (10) includes a leather, a textile and/or a third polymeric material distinct from the first polymeric material of the sole sidewall and the abrasion-resistant flexible polymer material of the polymeric shield (Abrahams discloses an upper (10) made of leather; Col. 1, lines 41-43).
Regarding claim 16, Abrahams teaches an athletic shoe for a foot of a user (Fig. 1; the limitation of an “athletic shoe” is interpreted as intended use, and the shoe of Abrahams is capable of being used for athletic purposes), the athletic shoe comprising: an upper with an outer shell (upper (10) forms an outer shell) configured to receive therein and attach to the foot of the user (the upper (10) of Abrahams is capable of receiving and attaching to a foot of a , the outer shell including adjoining forefoot (See Annotated Fig. 3 below; front portion of the shoe), midfoot regions (portion of upper (10) rearward of front portion), the forefoot region including a toe box (front portion of shoe), and the forefoot and midfoot regions including a vamp (vamp formed on midfoot and forefoot regions extending rearward of toe box); a sole structure attached to a lower portion of the upper (See annotated Fig. 3 below; sole attached to upper (10)) and configured to support thereon the foot of the user (the sole of Abrahams is capable of supporting a foot of the wearer), the sole structure including a ground-engaging outsole with a ground-facing surface (See annotated Fig. 3 above; bottom surface of sole) and a sole sidewall defining an outer perimeter of the sole structure (See annotated Fig. 3 above; sole sidewall); and a polymeric toe shield (Figs. 2a & 3a; toe protector may be made from polymeric materials; Col. 3, lines 23-26) bonded to and projecting from outward-facing portions of the upper and the sole structure (toe protector of Abrahams is applied to front portions of shoe upper and sole via adhesive; Col. 3, lines 29-31 and 36-38), the polymeric toe shield being fabricated as a single-piece structure (Figs. 3a & 2a; toe protector is a single piece).

    PNG
    media_image1.png
    397
    762
    media_image1.png
    Greyscale

Annotated Fig. 3 of Abrahams
not explicitly teach the outer shell including adjoining hindfoot regions.  
However, in a related footwear art, Fuerst is directed to an article of footwear (Abstract; Figs. 1 & 4) having an outsole (20) and upper.  The outsole (20) includes a polymeric toe cap (30) configured to cover a front and top portion of the forefoot.  More specifically, Fuerst teaches the outer shell including adjoining hindfoot region (Fig. 1 of Fuerst illustrates the footwear upper having forefoot and midfoot as well as hindfoot regions). 
It would have been obvious for one of ordinary skill in the art at the time of filing to further include a hindfoot region as disclosed by Fuerst as part of the outer shell formed by the upper of Abrahams.  One of ordinary skill in the art would have been motivated to include a hindfoot region as part of the outer shell formed by the upper of Abrahams in order to better surround the wearer’s foot for protection and to better retain the shoe on the wearer’s foot.
Abrahams also does not teach the polymeric toe shield being fabricated from an abrasion-resistant flexible thermoplastic copolymer.
However, in a related footwear art, Fuerst further teaches the polymeric toe shield being fabricated from an abrasion-resistant flexible thermoplastic copolymer (Fuerst discloses the toe cap (30) may include thermoplastic polyurethane (TPU) which is a flexible copolymer capable of providing abrasion resistance; [0064]).
It would have been obvious for one of ordinary skill in the art at the time of filing to modify the polymeric shield of Abrahams to be formed from the thermoplastic polyurethane material disclosed by Fuerst.  One of ordinary skill in the art at the time of filing would have been motivated to modify the polymeric shield of Abrahams to be formed from the thermoplastic polyurethane material disclosed by Fuerst in order to provide additional protection to the toe portion of the shoe and to help prevent the shield on the toe portion from cracking (See Fuerst, [0064]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,747,303 to Abrahams (hereinafter, “Abrahams”) in view of French Patent No. 2,209,279 to Kubicek (hereinafter, “Kubicek”).
Regarding claim 15, Abrahams teaches wherein the polymeric shield (Figs. 2a & 3a; toe protector) has opposing interior and exterior surfaces (Fig. 2a; toe protector has interior and exterior surfaces), the interior surface being secured to the outward-facing portions of the sole structure and upper (Fig. 3; interior surface of toe protector of Abrahams is secured to front surface portions of shoe and sole via adhesive; Col. 3, lines 29-31 and 36-38). 
That said, Abrahams does not teach the exterior surface having a laser-etched graphic and/or text.
However, in a related footwear art, Kubicek is directed to a shoe having a removable cap covering a toe portion of the shoe upper (Fig. 1).  The removable toe cap includes decorative or advertising motifs.  Specifically, Kubicek teaches the exterior surface (Fig. 1; exterior surface of cap of Kubicek) having a laser-etched graphic and/or text (Fig. 1; exterior surface of cap includes text; Examiner notes that the claim limitation is being interpreted as “a laser-etched graphic” and “text” being separate requirements wherein the further limitation of “laser-etched” only applies to the “graphic” and not the “text” (i.e., not a “laser-etched text” as well).  Therefore, Kubicek meets the claim limitation by disclosing text).
It would have been obvious for one of ordinary skill in the art at the time of filing to modify the toe protector of Abrahams to include the text on the exterior surface of the toe cap of Kubicek.  One of ordinary skill in the art at the time of filing would have been motivated to modify the toe protector of Abrahams to include the text on the exterior surface of the toe cap of Kubicek for aesthetic purposes such as the inclusion of decorative or advertising motifs on the shoe (See Kubicek machine translation, [0005]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 10,045,586 to Almaguer; US 6,907,681 to Tanaka; US 4,656,761 to Lord; US 2007/0068044 to Ikegami; and US 2008/0078102 to Kilgore are all directed to shoes having protective toe caps.  US 20140223773 to Burman is directed to a boot with a toe cap cover made from thermoplastic polyurethane.  US 2016/0128433 to Downing is directed to laser-etched designs in footwear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038.  The examiner can normally be reached on M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732